t c memo united_states tax_court samuel d bates petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies and penalties under sec_6662 i r c for and the deficiencies and sec_6662 i r c penalties were based on p’s failure to include social_security_benefits and the disallowance of a deduction held r’s determinations are sustained held further p is liable for a sec_6673 i r c penalty samuel d bates pro_se alan e staines for respondent memorandum findings_of_fact and opinion wherry judge after concessions by petitioner the issues for decision are whether petitioner is entitled to a loss deduction of dollar_figure for hotel connect for taxable_year whether petitioner is liable for the sec_6662 penalty in the amounts of dollar_figure and dollar_figure for taxable_year sec_2001 and sec_2002 respectively and whether the court should sua sponte impose a sec_6673 penalty findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein 1petitioner conceded that his wife joyce m bates received social_security_benefits of dollar_figure and dollar_figure for and respectively which should have been included on their and joint federal_income_tax returns 2respondent initially determined that petitioner was entitled to a sec_6428 rate reduction tax_credit of dollar_figure but now indicates on brief that the correct amount of the credit is dollar_figure for petitioner did not raise any issue with the credit as the credit is a computational adjustment that is based on petitioner’s taxable_income it will be addressed in the rule computation see infra note the court will not address this issue further 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure by this reference at the time the petition was filed petitioner resided in sacramento california in petitioner’s wife joyce m bates mrs bates received dollar_figure in social_security_benefits respondent received petitioner’ sec_2001 joint form_1040 u s individual_income_tax_return on date that return which was prepared by melisa coates ms coates did not include mrs bates’s social_security_benefits as petitioner did not provide any documentation regarding those benefits to ms coates respondent received petitioner’s self-prepared joint amended federal_income_tax return for on date on that return petitioner deleted his previously reported dollar_figure of wages from form_w-2 wage and tax statement claiming that the amounts received were not wages as defined in a and a and also failed to include mrs bates’s social_security_benefits in mrs bates received dollar_figure in social_security_benefits respondent received petitioner’ sec_2002 joint federal_income_tax return on date that return prepared by ms coates did not include mrs bates’s social_security_benefits as once again petitioner did not provide any documentation regarding those benefits to ms coates the return included a deduction for an alleged partnership loss of dollar_figure for hotel connect petitioner has no books records or documents that substantiate his hotel connect loss deduction respondent also received petitioner’s self-prepared joint amended federal_income_tax return on date and a second self-prepared joint amended_return on date both of which deleted petitioner’s previously reported dollar_figure of form_w-2 wages and failed to include mrs bates’s social_security_benefits on date respondent mailed a notice_of_deficiency to petitioner and mrs bates for their and taxable years which reflected deficiencies and penalties pursuant to sec_6662 for each taxable_year petitioner filed a timely petition that contained frivolous and meritless tax-protester arguments 4the notice_of_deficiency included items that were stricken when the court on date granted respondent’s date motion to dismiss for lack of jurisdiction and to strike as to portions of the petition relating to partnership items of security plus ltd and related affected items as a result a rule computation is required the court notes that the notice_of_deficiency included a sec_6651 addition_to_tax for taxable_year however respondent never addressed the addition_to_tax at trial having determined that it was de_minimis after respondent’s motion was granted the sec_6651 addition_to_tax is deemed conceded by respondent 5petitioner focused his arguments on the lack of delegated authority to the person who issued and signed the notice_of_deficiency it is well established that the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i see 118_tc_162 on date petitioner lodged a motion for summary_judgment and supporting memorandum of law petitioner’s motion and supporting memorandum were filed on date the date of trial in san francisco california petitioner’s motion and memorandum were voluminous documents containing only frivolous and meritless tax-protester arguments respondent lodged an objection to petitioner’s motion for summary_judgment on date which was filed on the date of trial also on the date of trial petitioner filed a reply to respondent’s objection which contained frivolous and meritless tax-protester arguments on date the court denied petitioner’s frivolous motion for summary_judgment 6petitioner expanded on his frivolous and meritless arguments regarding delegated authority see supra note to include frivolous and meritless challenges to the internal_revenue_code generally and its applicability to him personally all of petitioner’s arguments are time-worn tax-protester arguments see eg 885_f2d_547 9th cir for over years the supreme court and the lower federal courts have both implicitly and explicitly recognized the sixteenth amendment’s authorization of a non-apportioned direct income_tax on united_states citizens residing in the united_states and thus the validity of the federal_income_tax laws as applied to such citizens 760_f2d_1003 9th cir this court has repeatedly rejected the argument that wages are not income as frivolous the court will not further address petitioner’s arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir opinion i petitioner’s hotel connect loss deduction as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not raise the burden-of-proof issue failed to comply with the substantiation requirements and did not introduce any credible_evidence accordingly the burden_of_proof remains on petitioner deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 292_us_435 taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a indopco inc v commissioner supra pincite welch v helvering supra pincite petitioner has no books records or documents that substantiate his hotel connect loss deduction accordingly the court concludes that petitioner is not entitled to the deduction ii sec_6662 penalty under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 the court concludes that respondent has met the sec_7491 burden of production with respect to the sec_6662 penalty for and as explained below the court concludes that petitioner was negligent subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title regulations promulgated under sec_6662 provide that ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly negligence is strongly indicated where-- i a taxpayer fails to include on an income_tax return an amount of income shown on an information_return sec_1_6662-3 income_tax regs d isregard is defined to include any careless reckless or intentional disregard sec_1 b income_tax regs under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the notice_of_deficiency included the imposition of the sec_6662 penalty for taxable_year sec_2001 and sec_2002 on the basis that petitioner was negligent in failing to include mrs bates’s social_security_benefits for each year and did not maintain adequate books_and_records to substantiate his hotel connect deduction petitioner admitted that he should have included his wife’s social_security_benefits on their and joint federal_income_tax returns and amended returns and that he did not have any records to substantiate the hotel connect deduction petitioner has not contended that the reasonable_cause exception applies and we do not see any evidence that it does accordingly the court concludes that petitioner is liable for the sec_6662 penalty for taxable_year sec_2001 and sec_2002 iii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir the court may sua sponte impose a sec_6673 penalty against a taxpayer 115_tc_576 courts have ruled that arguments to avoid tax obligations and requirements such as those arguments espoused by petitioner are groundless and wholly without merit see williams v commissioner tcmemo_1999_277 imposing sec_6673 penalty for tax-protester arguments morin v commissioner tcmemo_1999_240 same sochia v commissioner tcmemo_1998_294 same groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite petitioner repeatedly raised frivolous and meritless tax- protester arguments in his petition in his voluminous motion for summary_judgment and memorandum of law in support of petitioner’s motion for summary_judgment at trial and on brief he did so in his most recently filed document despite being warned by the court in an order dated date that his arguments were frivolous and meritless and could warrant the imposition of the sec_6673 penalty the court concludes that a penalty is appropriate and therefore exercises its discretion sua sponte to impose upon petitioner a sec_6673 penalty of dollar_figure to be paid to the united_states although a greater penalty is warranted we exercise restraint in light of petitioner’s cooperation in the stipulation process the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
